DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 03/15/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(d) rejection has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 23-42
Withdrawn claims: None
Previously cancelled claims: 1-22
Newly cancelled claims: None
Amended claims: 29
New claims: 43 and 44
Claims currently under consideration: 23-44
Currently rejected claims: 23-44
Allowed claims: None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23, 26-28, 31, 33, 35 and 37-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fosdick et al. (U.S. 2012/0058236 A1).
Regarding claim 23, Fosdick et al. discloses a steviol glycoside composition that is stable in water for at least 1 day at a temperature of 0-25°C ([0004]-[0005]), wherein the steviol glycoside composition comprises rebaudioside A and any of rebaudioside B, rebaudioside D, or stevioside ([0027]), and wherein the steviol glycosides have a solubility that is greater than or equal to 10g/100g water ([0005]).
As for claim 26, Fosdick et al. discloses rebaudioside A as the main component ([0027]).
As for claim 27, Fosdick et al. discloses the steviol glycosides as being stable in water at room temperature ([0005]).
As for claims 28, Fosdick et al. discloses a sweetener composition comprising the steviol glycoside composition and a sweetener ([0027]).
As for claim 31, Fosdick et al. discloses the steviol glycoside composition as further comprising rebaudioside C ([0027]).
As for claim 33, Fosdick et al. discloses the steviol glycoside composition as further comprising rebaudioside F ([0027]).
As for claim 35, Fosdick et al. discloses the steviol glycoside composition as further comprising dulcoside A ([0027]).
As for claim 37, Fosdick et al. discloses a beverage comprising the steviol glycoside composition ([0010]).
As for claim 38, Fosdick et al. discloses a concentrated beverage product comprising the steviol glycoside composition ([0010]).
As for claim 39, Fosdick et al. discloses a food product comprising the steviol glycoside composition ([0010]).
As for claim 40, Fosdick et al. discloses a sweetener comprising the steviol glycoside composition ([0005]).
As for claim 41, Fosdick et al. discloses a syrup comprising the steviol glycoside composition ([0010]).
As for claim 42, Fosdick et al. discloses a flavor comprising the steviol glycoside composition ([0010], where a soda beverage is considered a “flavor”).
As for claim 43, Fosdick et al. discloses the composition as comprising up to 95 wt.% rebaudioside A (specifically, about 90 wt.% or greater) ([0027]).
As for claim 44, Fosdick et al. discloses the composition as comprising at least 1 wt.% of rebaudioside B (specifically, from about 0.1-5 wt.%) ([0027]).
Claim Rejections - 35 USC § 103
Claims 24, 25, 29, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fosdick et al. (U.S. 2012/0058236 A1).
Regarding claims 24 and 25, Fosdick et al. discloses the steviol glycoside composition of claims 23.
The reference does not explicitly disclose the composition as being soluble in a water/alcohol solution, where the alcohol may be from among the claimed list in a minimum amount of 1% alcohol by volume.
However, Fosdick et al. indicates that the sweetener composition is highly soluble in water ([0005]) and suited for use in beverages ([0010]), which are extremely well known to include alcoholic beverages. Such alcoholic beverages conventionally contain ethanol in amounts that exceed 1% alcohol by volume. Accordingly, the product of Fosdick et al. is presumed to be suited for use in alcoholic beverages, which renders the claimed solubility in a water/ethanol solution (claim 24) wherein the solution comprises at least about 1% alcohol by volume (claim 25) is considered obvious to a skilled practitioner.
As for claim 29, Fosdick et al. discloses the sweetener as being any of several steviol glycosides ([0027]) that are known to occur in Stevia rebaudiana. Thus, although the reference does not explicitly disclose the composition as additionally comprising stevia as claimed, the disclosed steviol glycosides are considered to be indistinguishable from the claimed stevia product or at least render such a sweetener obvious, since the listed steviol glycosides are primarily what would be present in stevia.
Regarding claim 36, although Fosdick et al. does not explicitly disclose the composition as having a solubility greater than or equal to 60 g/100 g water, the reference does indicate that the solubility in water about 30 g/100 g or greater ([0005]), which renders the claimed range of greater than or equal to 60 g/100 g water obvious to a skilled practitioner.
Claims 30, 32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fosdick et al. (U.S. 2012/0058236 A1) in view of Morita et al. (2011/0183056).
Regarding claim 30, Fosdick et al. discloses the composition of claim 23.
Fosdick et al. does not disclose the composition as comprising rebaudioside M.
However, Morita et al. discloses that rebaudioside M naturally occurs concurrently with rebaudioside A in stevia ([0020], [0022]). 
It would have been obvious to one having ordinary skill in the art to form a sweetener composition comprising any of the claimed steviol glycoside compositions and rebaudioside M. Fosdick indicates that the composition may comprise other materials and provides examples that are all components that would be found concurrently with rebaudioside A in the naturally-occurring plant material ([0027]). A skilled practitioner would be motivated to consult Morita et al. to determine additional comparable components that may naturally occur concurrently with rebaudioside A. Morita et al. discloses that rebaudioside M occurs in stevia together with rebaudioside A ([0020], [0022]). Regardless of the effect of rebaudioside M, its presence would allow for the use of rebaudioside A material that would be less pure and presumably less expensive. Thus, producing a composition according to Fosdick et al. that additionally comprised rebaudioside M would be obvious to a skilled practitioner.
Regarding claim 32, Fosdick et al. discloses the composition of claim 23.
Fosdick et al. does not disclose the composition as comprising rebaudioside E.
However, Morita et al. discloses that rebaudioside E naturally occurs concurrently with rebaudioside A in stevia ([0055], Table 1, Peak No. 11). 
It would have been obvious to one having ordinary skill in the art to form a sweetener composition comprising any of the claimed steviol glycoside compositions and rebaudioside E. Fosdick indicates that the composition may comprise other materials and provides examples that are all components that would be found concurrently with rebaudioside A in the naturally-occurring plant material ([0027]). A skilled practitioner would be motivated to consult Morita et al. to determine additional comparable components that may naturally occur concurrently with rebaudioside A. Morita et al. discloses that rebaudioside E occurs in stevia together with rebaudioside A ([0055], Table 1, Peak No. 11). Regardless of the effect of rebaudioside E, its presence would allow for the use of rebaudioside A material that would be less pure and presumably less expensive. Thus, producing a composition according to Fosdick et al. that additionally comprised rebaudioside E would be obvious to a skilled practitioner.
Regarding claim 34, Fosdick et al. discloses the composition of claim 23.
Fosdick et al. does not disclose the composition as comprising rubusoside.
However, Morita et al. discloses that rubusoside naturally occurs concurrently with rebaudioside A in stevia ([0055], Table 1, Peak No. 3). 
It would have been obvious to one having ordinary skill in the art to form a sweetener composition comprising any of the claimed steviol glycoside compositions and rubusoside. Fosdick indicates that the composition may comprise other materials and provides examples that are all components that would be found concurrently with rebaudioside A in the naturally-occurring plant material ([0027]). A skilled practitioner would be motivated to consult Morita et al. to determine additional comparable components that may naturally occur concurrently with rebaudioside A. Morita et al. discloses that rubusoside occurs in stevia together with rebaudioside A ([0055], Table 1, Peak No. 3). Regardless of the effect of rubusoside, its presence would allow for the use of rebaudioside A material that would be less pure and presumably less expensive. Thus, producing a composition according to Fosdick et al. that additionally comprised rubusoside would be obvious to a skilled practitioner.
Double Patenting
Claims 23, 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,206,857 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the presently-claimed composition is utilized in the method claimed in the ‘857 patent.
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(d) rejection of claim 29 based on amendment to the claim. Accordingly, the 35 U.S.C. § 112(d) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 102(a)(1) of claims 23, 26-29, 31, 33, 35, and 37-42 over Fosdick et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that Fosdick et al. does not disclose that the composition exhibits the claimed stability, since the cited paragraph [0004] indicates the stability is only desired (Applicant’s Remarks, p. 5, ¶7 – p. 6, ¶1).
However, the only logical reading of Fosdick et al. is that the inventive composition exhibits the noted desired stability attributes. Paragraph [0004] states that “what is desired is a highly soluble pure form of rebaudioside A that has a high solubility in water, remains in solution for at least several days, and is low in residual solvent”. Paragraph [0005] then states: “The sweetener compositions of the invention comprise a highly soluble crystal form of rebaudioside A, for example, that displays a solubility at 24°C. in water of about 25 (grams rebaudioside A/per 100 grams water) or greater…In many embodiments, the highly soluble form of rebaudioside A is free or substantially free of any organic solvent. The high solubility of the sweetener composition of the invention allows it to be used in applications such as syrups and concentrates.” The description in paragraph [0005] indicates that the attained composition meets the desired goals detailed in paragraph [0004], even if the specific stability is not recited a second time in paragraph [0005]. If the composition did not exhibit the noted stability, it would not make sense for the inventor to have even mentioned the stability as an aim of the invention. Applicant’s argument is unpersuasive.
Applicant then argued that there is no indication in Fosdick et al. that the composition additionally comprises the other claimed steviol glycosides, since paragraph [0027] merely refers to the starting material that is subsequently ripened and filtered, which Applicant alleges is a purification technique that would remove the other steviol glycosides (Applicant’s Remarks, p. 6, ¶¶2-5).
However, Applicant’s argument that the other steviol glycosides would be removed is merely speculative and unsupported by the reference. Fosdick et al. provides no indication that the purity of the attained product is any different than that of the starting material, at least in terms of relative steviol glycoside concentrations. Also, paragraph [0027] indicates that the starting material may already have a rebaudioside A concentration as high as 99.9% wt., which undermines Applicant’s argument that the aim of Fosdick et al. is to obtain “a highly pure form of rebaudioside A”, since the starting material would already be in a highly pure form. Further, paragraph [0007] appears to refer to the rebaudioside A composition as the final high solubility crystal form (Form 3) as having a purity of about 90% wt. or greater, i.e., the same ranges as described in paragraph [0027] for the starting material. Examiner thus maintains that the descriptions of the steviol glycosides in paragraph [0027] are appropriately applied to the finished product and that the claims are properly rejected due to being anticipated. Applicant’s argument is unpersuasive.
Applicant then argued that Fosdick et al. is silent as to the solubility of any components that may be present together with rebaudioside A (Applicant’s Remarks, p. 7, ¶2).
However, Fosdick et al. characterizes the invention as being “sweetener compositions comprising rebaudioside A” that have high solubility ([0005]) that is interpreted as falling within the scope of the present claims due to the disclosure of paragraph [0004] as detailed previously herein. Fosdick et al. does not specifically limit the solubility to rebaudioside A per se, as Applicant asserts, but instead indicates merely that the composition having the noted stability comprises rebaudioside A. Examiner thus maintains that the reference is properly interpreted as teaching the composition as having the disclosed solubility and additionally comprising the other steviol glycosides. Applicant’s argument is unpersuasive.
The rejection of claim 23 has been maintained herein.
The rejections of claims 26-28, 31, 33, 35, and 37-42, which depend from claim 23 and are rejected based on the same prior art, are additionally maintained herein.
Claim Rejections - 35 U.S.C. § 103 of claims 24, 25, and 36 over Fosdick et al.; claims 30, 32, and 34 over Fosdick et al. and Morita et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant reasserted previous arguments related to the disclosure of Fosdick et al. in arguing the obviousness rejections were insufficient (Applicant’s Remarks, p. 8, ¶2).
However, Examiner maintains that no such deficiency exists in the disclosure of Fosdick et al. and that the obviousness claim rejections are properly supported. Applicant’s argument is unpersuasive.
The rejections of claims 24, 25, 30, 32, 34, and 36 have been maintained herein.
Double Patenting: Applicant indicated an intent to address the rejections once the claims may be determined to be otherwise allowable (Applicant’s Remarks, p. 8, ¶6).
The double patenting rejections, which are no longer provisional due to the co-pending application issuing as a patent, have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793